PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bentrim et al.
Application No. 16/186,787
Filed: 12 Nov 2018
For: EASILY REMOVEABLE PUSH-ON SPRING NUT

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 6, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed November 5, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on February 6, 2021. A Notice of Abandonment was mailed on February 18, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

The Application Data Sheet (ADS) filed May 6, 2021, cannot be accepted because it fails to properly identify the mailing address and residence information (If the inventor lives at a location which is different from where the inventor customarily received mail) of the first name inventor. Specifically, the ADS does not comply with 37 CFR 1.76(c)(2), which requires that any subsequent ADS filed after the initial filing date identify information that is being changed with underlining to show insertions and Thus, a corrected ADS should be submitted to show insertions with underlining in its entirety. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).